Citation Nr: 1720787	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  11-28 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for subluxation due to osteoarthritis of the left knee.

2.  Entitlement to a rating in excess of 10 percent for left knee osteoarthritis with limited range of motion.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1979 to August 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In December 2013, the Board remanded this matter to comply with the Veteran's request for a Board hearing.  He subsequently testified at a hearing before the undersigned Veterans Law Judge (VLJ) in May 2015.  

In February 2016, the Board again remanded the appeal.  The Board acknowledges that when this case was previously before it there were additional issues besides the present left knee claims.  However, the other claims have either been allowed or otherwise finally adjudicated such that only the left knee claims remain for appellate consideration at this time.  


FINDINGS OF FACT

1.  The competent medical and other evidence of record does not reflect the Veteran's left knee has been manifested by severe recurrent subluxation and/or lateral instability during the pendency of this case, even when taking into account his complaints of pain.

2.  The competent medical and other evidence of record indicates the Veteran has left knee flexion limited to 30 degrees or less during flare-ups of pain.

3.  The competent medical and other evidence of record does not reflect the Veteran's left knee has been manifested by flexion limited to 15 degrees or less, nor extension limited to 10 degrees or more, even when taking into account his complaints of pain.


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 20 percent for subluxation due to osteoarthritis of the left knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2016).

2.  The criteria for a rating of no more than 20 percent for left knee osteoarthritis with limited range of motion are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, .4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks higher ratings for his left knee disability.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The criteria for disabilities of the knee and leg are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5263. 

Diagnostic Code 5256 provides for ankylosis of the knee.  Under this Code, favorable ankylosis of either knee warrants a 30 percent evaluation.  Ankylosis is considered to be favorable when the knee is fixed in full extension, or in slight flexion at an angle between 0 degrees and 10 degrees.  A 40 percent evaluation requires that the knee be fixed in flexion at an angle between 10 degrees and 20 degrees.  When the knee is fixed in flexion between 20 degrees and 45 degrees, a 50 percent rating is assigned.  A 60 percent rating is warranted for extremely unfavorable ankylosis, with the knee fixed in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5257, slight impairment of either knee, including recurrent subluxation or lateral instability, warrants a 10 percent evaluation.  A 20 percent evaluation requires moderate impairment, while a 30 percent evaluation requires severe impairment.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5258, when there is cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint, a 20 percent is assignable.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5259, a 10 percent rating is assigned for cartilage, semilunar, removal of, symptomatic.  This Code does not provide for a disability rating in excess of 10 percent.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 provides for limitation of flexion of the leg.  Where flexion is limited to 60 degrees, a 0 percent rating is provided; when flexion is limited to 45 degrees, 10 percent is assigned; when flexion is limited to 30 degrees, 20 percent is assigned; and when flexion is limited to 15 degrees, 30 percent is assigned.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides for limitation of the extension of the leg.  When there is limitation of extension of the leg to 5 degrees, a zero percent rating is assigned; when the limitation is to 10 degrees, a 10 percent rating is assignable; when the limitation is to 15 degrees, 20 percent is assigned; when extension is limited to 20 degrees, 30 percent is assigned; when extension is limited to 30 degrees, 40 percent is assigned; and when it is limited to 45 degrees, 50 percent is assigned.  38 C.F.R. § 4.71a.

The Board notes that full range of motion of the knee consists of 0 degrees extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5262 provides criteria for impairment of the tibia and fibula.  With malunion and slight knee or ankle disability, a 10 percent rating is assigned.  Moderate knee or ankle disability warrants a 20 percent rating.  A 30 percent rating is assigned when there is marked knee or ankle disability.  When there is nonunion with loose motion, requiring brace, a 40 percent rating is warranted.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5263, when there is genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated), a 10 percent rating is warranted.  This Code does not provide for a disability rating in excess of 10 percent.  38 C.F.R. § 4.71a.

The General Counsel for VA held in VAOPGCPREC 23-97 that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  General Counsel stated that when a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion which at least meets the criteria for a zero-percent rating under Diagnostic Code 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more) in order to obtain a separate rating for arthritis.  General Counsel held in VAOPGCPREC 9-98 that a separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  Where additionally disability is shown, a veteran rated under 5257 can also be compensated under 5003 and vice versa.  Here, the Veteran is already in receipt of separate ratings under Diagnostic Codes 5257 and 5260.  The Board also takes note of the fact that arthritis is generally rated based upon limitation of motion of the affected part.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Analysis

Initially, the Board notes the Veteran's left knee has been manifested by pain throughout the pendency of this case, to include notations of pain on weightbearing on various VA examinations.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Therefore, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, are for application in the instant case; and the Board's focus is whether there is evidence the Veteran has or would have functional impairment due to pain, to include during flare-ups, that would satisfy the criteria for higher ratings in this case.  The Board also notes, as discussed below, that repetitive motion testing was conducted during VA examinations in an effort to stimulate the effect of pain during flare-ups.

With respect to the Veteran's recurrent subluxation/lateral instability under Diagnostic Code 5257, the Board notes the terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of terminology such as "moderate" or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Board does note, for reference and illustrative purposes, that the definitions for "mild" includes not very severe. WEBSTER'S II NEW COLLEGE DICTIONARY at 694 (1995).  In addition, a synonym for "mild" is "slight" and definitions for "slight" includes small in size, degree, or amount.  Id at 1038.  The definitions for "moderate" includes of average or medium quantity, quality, or extent.  Id. at 704. Finally, definitions for "severe" includes extremely intense.  Id. at 1012.  It is also noted that the term "moderately severe" includes impairment that is considered more than "moderate" but not to the extent as to be considered "severe."

In this case, the Board acknowledges the Veteran indicated at his May 2015 hearing that his left knee was severe pursuant to Diagnostic Code 5257 based upon how it limits his mobility and the fact he has to use a cane for assistance to get around.  See Transcript p. 8.  The Board acknowledges that other evidence of record, including the various VA examinations in this case, note limited mobility to include standing and walking.  However, it appears this limited mobility may be due to a combination of his service-connected disabilities to include not just the left knee, but his service-connected right knee, bilateral hip disabilities, lumbar spine, and radiculopathy of the left leg.  Here, the Board's focus is upon the symptomatology specific to the Veteran's left knee, particularly subluxation/instability and limitation of motion of the knee itself.  In pertinent part, there are findings of fatigue and swelling of the left knee, as well as the already acknowledged left knee pain.  There is also evidence the Veteran has used knee braces for both knees, which does indicate some degree of subluxation and/or instability of the left knee.

In this case, the Board finds the competent medical and other evidence of record does not reflect the Veteran's left knee has been manifested by severe recurrent subluxation and/or lateral instability during the pendency of this case, even when taking into account his complaints of pain.  For example, an April 2011 VA examination noted palpatory tenderness over the patellofemoral joint with crepitance on movement, but various stress testing for instability revealed no excessive looseness or laxity.  Moreover, the examiner stated the Veteran had a stable left knee.  His muscle tone was satisfactory, and there was no atrophy of the major muscle groups to include knee quadriceps extensors.  

A subsequent November 2011 VA examination noted that there was instability of station, but indicated that they were unable to conduct the actual instability tests.  Nevertheless, it was indicated there was no evidence of recurrent patellar subluxation/dislocation.  In addition, strength testing was 5/5 (normal) for left knee flexion and extension.

The Board notes that at a May 2015 VA examination, the Veteran reported he had fallen several times due to chronic instability; that his left knee gives out, swells, and aches all the time for more than 20 years.  The examiner noted there was a history of slight recurrent subluxation and slight lateral instability of the left knee, but joint stability testing could not be performed due to the Veteran's complaints of pain.  Nevertheless, the examiner's description of the history of subluxation and instability as "slight" is evidence for consideration, even though the Board is not bound by that description.  Further, it is noted that strength testing was 4/5 for left knee flexion and extension.  Although this does indicate a decrease in strength for the left knee, it appears consistent with slight impairment; i.e., it is small in size, degree, or amount.  The examination report itself noted that 4/5 reflects active movement against some resistance.

The more recent May 2016 VA examination also found the Veteran's left knee flexion and extension to be 4/5 on strength testing.  Granted, the examiner noted the Veteran has a history of moderate subluxation and moderate instability.  However, joint stability testing was performed on this examination; and it was found that tests for anterior instability, posterior instability, medial instability, and lateral instability were all normal.  It was also noted that X-rays conducted in January 2015 and April 2016 had no evidence of acute fracture or dislocation.  Similarly, an MRI conducted in November 2015 had no evidence of fracture or significant joint effusion.

Nothing in the other evidence of record, to include treatment records, otherwise demonstrates the Veteran has had severe recurrent subluxation and/or instability of the left knee during the pendency of this case.  For example, X-rays dated in April 2013 had no evidence of fractures or dislocations.  The Board acknowledges that treatment records dated in May 2013 noted left knee flexion was 3/5, while left knee extension was 3-/5 on strength testing; records from March 2015 noted left knee flexion and extension were 3+/5 on strength testing; while records dated in October 2015 noted left knee flexion and extension were 3/5 on strength testing.  However, this indicates no more than moderate impairment; i.e., it is of average or medium quantity, quality, or extent.  It is also noted that VA examinations indicated that this was reflective of active movement against gravity.  Treatment records dated in January 2016 noted, in pertinent part, that there was no significant structural abnormalities in his knees.

In view of the foregoing, the Board finds that a thorough review of the record does not reflect any period where the Veteran met or nearly approximated the criteria for a rating in excess of 20 percent under Diagnostic Code 5257, to include as a "staged" rating(s) pursuant to Fenderson, supra, and Hart, supra.

In regard to the limitation of motion, the Board finds that there is evidence which indicates the Veteran warrants a 20 percent for limitation of flexion.  In pertinent part, a November 2011 VA examination noted the Veteran had initial left knee flexion to 40 degrees.  However, following repetitive motion testing his left knee flexion was limited to 20 degrees, which is consistent with the criteria for a 20 percent rating under Diagnostic Code 5260.  Moreover, the Veteran has consistently and credibly reported he has recurrent flare-ups of pain which result, in part, with greater limitation of motion.  Although, as discussed in greater detail below, the range of motion results on the May 2015 VA examination appear confusing, there is a finding indicating flexion limited to 30 degrees.  The Board also reiterates the law mandates resolving all reasonable doubt, including degree of disability, in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7.  Accordingly, the Board finds the competent medical and other evidence of record indicates the Veteran has left knee flexion limited to 30 degrees or less during flare-ups of pain.  As such, he is entitled to at least a 20 percent rating based upon limitation of motion.  

In determining whether a rating in excess of 20 percent is warranted based upon limitation of motion, the Board notes that while the left knee has been evaluated on this basis pursuant to Diagnostic Code 5260, VA's Office of General Counsel held in VAOPGCPREC 9-2004 that separate ratings under Diagnostic Codes 5260 and 5261 may be assigned for disability of the same joint.  However, as indicated below, the record does not appear to reflect the Veteran has satisfied the criteria for even a compensable rating based upon limitation of extension under Diagnostic Code 5261.  Further, the record does not indicate he has limitation of flexion which would warrant a rating in excess of 20 percent under Diagnostic Code 5260.  In other words, the Board finds that the competent medical and other evidence of record does not reflect the Veteran's left knee has been manifested by flexion limited to 15 degrees or less, nor extension limited to 10 degrees or more, even when taking into account his complaints of pain.  For example, the April 2011 VA examination indicated that range of motion, to include passive movement of the left knee, showed flexion from 0 to 110 degrees.  The finding of 0 degrees would appear to indicate normal extension.  Repetitive usage was limited due to the Veteran's complaints, but it was not indicated it resulted in limitation of motion to the extent necessary for a rating in excess of 20 percent under Diagnostic Code 5260, or a compensable rating under Diagnostic Code 5261.

As already stated, the November 2011 VA examination noted the Veteran had initial flexion to 40 degrees, and after repetitive testing it was decreased to 20 degrees.  However, that is still in excess of 15 degrees.  The left knee extension was found to be to 0 degrees both prior and subsequent to repetitive testing.

Treatment records dated in May 2013 and March 2015 noted that the average range of motion (AROM) for both knees was "WFL" which indicates they were within full limits or within functional limits.  The May 2013 records also stated the Veteran had good range of motion.

The Board notes that while range of motion testing was conducted as part of the May 2015 VA examination, the actual results noted appear to be confusing.  For example, it was noted that flexion was from 0 to 30 degrees, both prior to and subsequent to repetitive motion testing.  As noted above, the finding of 0 degrees would indicate normal extension.  However, the examination also stated that extension was from 140 to 110 degrees.  Not only does this appear inconsistent with the aforementioned 0 degrees, the finding of 140 degrees extension would indicate normal flexion.  Therefore, the Board must find that these results are unreliable, at least with respect to whether a separate compensable rating is warranted under Diagnostic Code 5261.  Inasmuch as there is other evidence that a 20 percent rating is warranted based upon limitation of flexion, the Board has given the Veteran the benefit of the doubt regarding the finding of 30 degrees flexion on this examination.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7.

Records dated in October 2015 indicates the Veteran's left knee had flexion to 38 degrees, and extension to -4 degrees.  Thereafter, records dated in December 2015 noted decreased range of motion of the knees, but did not indicate specific amount in terms of degrees.  Records from January 2016 indicated that knee flexion, while sitting, was to at least 90 degrees.

Finally, the Board notes that the recent May 2016 VA examination indicated that the left knee had flexion from 0 to 85 degrees, and extension from 85 to 0 degrees.  Following repetitive motion testing, flexion was from 0 to 50 degrees, and extension was from 50 to 0 degrees.  

Nothing in the record indicates the Veteran otherwise has or would have limitation of flexion to the extent necessary for a rating in excess of 20 percent, or a compensable rating based upon limitation of extension; to include during flare-ups of pain, to include active or passive motion, weight or non-weight bearing.  See Correia, supra.  Moreover, the Veteran does not appear to contend otherwise.  The Board also notes, as discussed above that strength testing has indicated the left knee has at least active movement against gravity in this case.  Consequently, the Board finds the Veteran is entitled to a rating of no more than 20 percent based upon limitation of motion of the left knee, to include as a "staged" rating(s) pursuant to Fenderson, supra, and Hart, supra.

The Board further finds that the required manifestations for evaluation under Diagnostic Codes 5256 (knee, ankylosis), 5258 (cartilage, dislocated, semilunar), 5259 (symptomatic removal of semilunar cartilage), 5262 (tibia and fibula, impairment of), and 5263 (genu recurvatum) are not applicable, as the presence of ankylosis of the left knee, dislocation or removal of the semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum have not been demonstrated.  Among other things, the Board takes note that the May 2016 VA examination explicitly found the Veteran did not have ankylosis; and that he did not have nor did he ever have a meniscus (semilunar cartilage) condition.  Additionally, it was noted he had had no surgery on the left knee.  It was also noted that the November 2015 MRI had no evidence of meniscal tear.  There was no indication in this MRI, or the X-rays from January 2015 and April 2016, that he had mal- or non-union of the tibia and/or fibula.  Further, there was no indication of genu recurvatum, and the prior examination of November 2011 indicated there was no evidence of such.  

In making the above determinations, the Board also notes it was cognizant of the fact the Veteran has used pain medication during the pendency of this case, which would undoubtedly include his left knee pain.  The Court held in Jones v. Shinseki, 26 Vet. App 56 (2012) held that in assigning a disability rating VA may not consider the ameliorative effects of medication where such effects are not explicitly contemplated by the rating criteria.  Although the use of medication is not explicitly considered in the rating criteria for evaluating the knee, there is nothing in the record, to include the Veteran's own contentions, which demonstrates he would have developed symptomatology that would warrant higher ratings for his left knee in this case but for the use of medication.


ORDER

A rating in excess of 20 percent for subluxation due to osteoarthritis of the left knee is denied.

A rating of no more than 20 percent for left knee osteoarthritis with limited range of motion is granted, subject to the laws and regulations governing the payment of monetary benefits.





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


